Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 09/13/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (“Increasing the sensitivity of piezoelectric odour sensors based on molecularly imprinted polymers,” Biosensors & Bioelectronics, vol. 15, pgs. 403-409, published 2000, see IDS submitted on 06/17/2020, cite no. 2). 
Ji et al. teach the molecular imprinting technique to create sensors with a predetermined selectivity for molecules and a layer of a polymer imprinted with 2-methylisoborneol (MIB) (see abstract). Ji et al. further teach polymer of methacrylic acid as the functional monomer (100 µmol) and ethylene glycol dimethacrylate as the crosslinker (132 µmol) (see section 2.1, para. 3, left col., pg. 405). Ji et al. teach the polymers possess microcavities complementary in size, shape, and chemical functionality to the original template molecule and the persistence of these rigid, well-defined cavities containing accessible functionalities allows the molecular imprints (MIPs) (see pg. 404, right col. para. 4). Figures 3-4 disclose that the geosmin (GEO) and MIB were measured with the printed 2-MIB and MIB molecule is greater than GEO molecule.
It is noted that the specification has disclosed that the term “surrogate molecule” refers to a molecule that is used in place of the target molecule to produce a molecularly imprinted polymer (MIP) that with a useful selectivity for the target molecule in question (see filed specification, pg. 13, para. 4). Meanwhile, the claim is directed to a product having vacant cavities where the cavities have affinities to the surrogate and target molecules, which are functional languages. The claims do not require the presence of either surrogate or target molecule in the cavities. Therefore, Ji et al. would read on the claimed molecularly imprinted polymer because Ji e al. teach polymer is imprinted with 2-methylisoborneol (MIB) and made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) to produce cavities in the polymer (see section 2.1, para. 3, left col., pg. 405).
Furthermore, the recitation of “the target molecule that is from 10 to 30 µmol/g” is intended use because the claimed invention must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed imprinted polymer. As stated above, the target molecule is not present in the cavities and Ji et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer. Therefore, Ji et al.’s molecularly imprinted polymer would be capable of performing the claimed function.
With regard to claim 2, Ji et al. further teach methacrylic acid as the functional monomer (100 µmol) and ethylene glycol dimethacrylate as the crosslinker (132 µmol) (see section 2.1, para. 3, left col., pg. 405), which reads on the ratio of functional monomer to crosslinking agent is from 1:1 to 1:2.5.
With regard to claim 4, Figures 1 and 3-4 disclose that the geosmin (GEO) and MIB were measured with the printed 2-MIB.  
With regard to claim 5, the recitation of “10 to 15 µmol/g, for geosmin” is intended use because the claimed invention must result in a structural difference between the claimed polymer and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed imprinted polymer. As stated above, the target molecule (geosmin) is not present in the cavities and Ji et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer. Therefore, Ji et al.’s molecularly imprinted polymer would be capable of performing the claimed function.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US2005/0025440A1, published 02/03/2005).
Hart et al. teach a nanoscale molecularly imprinted polymers (MIP) having polymer features wherein the size, shape and position are predetermined can be fabricated (see abstract). Hart et al. teach in Figure 1 a molecularly imprinted polymer wherein the template molecule is then removed from the polymer leaving behind voids within the matrix, which are complementary to the template molecule in size, shape and functional group orientation (also see para. [0003]), which reads on the cavities having a first and second affinities that are equal and binding capacity that are equal to a molecularly imprinted polymer produced using the target molecule itself. Hart et al. teach the polymer formulation, made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) is typical of many successful imprinted polymers (see para. [0034]). 
It is noted that the claim is directed to a product having vacant cavities where the cavities have affinities to the surrogate and target molecules, which are functional languages. The claim does not require the presence of either surrogate or target molecule in the cavities. Therefore, Hart et al. would read on the claimed molecularly imprinted polymer because Hart et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer (see Fig. 1). 
Furthermore, the recitation of “the target molecule that is from 10 to 30 µmol/g” is intended use because the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claimed product. As stated above, the target molecule is not present in the cavities and Hart et al. teach the polymer formulation is made up of ethylene glycol dimethacrylate (EGDMA) and methacrylic acid (MAA) with a template molecule to produce cavities in the polymer (see Fig. 1). Therefore, Hart et al.’s molecularly imprinted polymer would be capable of performing the claimed function.

Response to Arguments
Applicant's arguments filed 5/02/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Ji et al. fail to satisfy the polymer has a binding capacity for the target molecule (geosmin) that is a least 60% of the binding capacity obtained from a molecularly imprinted polymer produced using the target molecule itself and the polymer has a binding capacity for the target molecule that is from 10 to 30 µmol/g. Applicant further argues on pages 8-9 that the structures of MIB and geosmin are very different. Applicant further argues that Office Action asserts that the features of Claim 1 relating to binding of a target molecule are an intended use that would be satisfied by Ji. Respectfully, that is not correct. The features provide specific constraints on the structure of the polymer, and would not be inherently satisfied by the polymer taught by Ji that is formed from crosslinked methacrylic acid and MIB as a template/surrogate molecule. For the reasons, a polymer prepared using MIB as a template/surrogate molecule would not have the claimed binding capacities. 
The arguments are not found persuasive for the following reasons. First, the claims are drawn to a product; therefore, the target and surrogate molecules are not present but rather the polymer has imprinted cavities. Second, claim 1 does not recite any structure of the surrogate molecule nor the target molecule to provide the structure of the cavities. The binding capacities are the only features that describe the imprinted cavities. Ji et al. teach a molecular imprinted polymer with geosmin (target recited in claim 4) and the imprinted polymer of Ji et al. meets all the limitations of the claimed polymer (see rejection). Ji et al. further teach imprinted MIB cavities are used to test selectivity with geosmin (GEO). As stated in the rejection, Figures 3-4 show selectivity of molecules is based on responses and the MIB molecule has a greater response than the geosmin molecule but the graphs do show that geosmin’s response (binding capacity) in MIB cavities is at least 60% when compared to MIB’s response in MIB cavities. Based from the Figures, the molecular imprinted polymer of Ji et al. would satisfy the functional recitations of the binding capacities because the reference teaches the claimed molecular imprinted polymer and geosmin has a high selectivity in MIB cavities which would make MIB molecule a surrogate of geosmin. 
	With regard to inherent properties, the claims recite a polymer that is the same as Ji et al., which is formed from a functional monomer of methacrylic acid with a crosslinking agent of ethylene glycol dimethacrylate and Ji et al. is testing geosmin (see claim 4) with imprinted MIB. Ji et al. teach all the structural features of the claims which would provide the same functional characteristics as claimed.
Applicant argues on page 10 that there is no evidence of a single polymer in Hart that can conclusively be shown to satisfy all the features relating to the surrogate and target molecules in Claim 1.  Applicant argues that the Office has adopted the position that the target and surrogate molecule in claim 1 may be the same, then this is not within the broadest reasonable interpretation of claim 1 in light of the specification. The instant specification clearly defines that the phrase surrogate molecule (page 13, lines 28-36) refers to a molecule that is used in place of the target molecule to produce a MIP that with a useful selectivity for the target molecule in question. The surrogate molecule may be selected based on a shape similarity score of at least 0.80 (e.g. 0.85 etc) using any suitable shape similarity model. In general, the surrogate molecule that is selected will have the highest available shape similarity score compared to all other molecules that were considered. (Emphasis added).
The argument is not found persuasive because although the specification does refer that a surrogate is molecule that is used in place of the target molecule to produce a molecularly imprinted polymer (MIP) and a surrogate molecule may be based on a similar shape. However the instant claims recite functional limitations that would require, structurally, the surrogate and target molecules to be the same such that the cavities have a first affinity and second affinity that are equal and further recite that the binding affinity could be 100% as compared to a molecularly imprinted polymer produced using the target molecule itself. Meanwhile, the specification does not clearly define the structure of a surrogate molecule nor does it provide evidence of equal affinity other than using a molecule structure that is the same as the target. Although the claims are read in light of the specification, the specifications are not read into the claims. Based on the specification, the person of ordinary skill would recognize that without a structural definition accompanied with only functional limitations, the structure of the surrogate and target molecules would be equal to each other. 

Allowable Subject Matter
In light of the amendments, the 112b rejection is hereby withdrawn. Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection above. 
The closest prior art of record is Ji et al. (see above). The reference does not teach or reasonably suggest the molecularly imprinted polymer further comprises a fluorescently-labelled surrogate of the target molecule.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635